 

Case 1:20-cr-00214 Document 1 Filed on 03/04/20 in TXSD Page 1 of 1
AO 91 (Rev. 02/09) Criminal Complaint ; | “te Dh U : United States District Court

Southern District of Texas

UNITED STATES DISTRICT COURT FILED
tor the MAR - 4 2020

Southern District of Texas

 

United States of America ) David J. Bradley, Clerk of Court
Josue SANCHEZ Case No. tT hb lL
-Ab-mMI-2
) ba
; )
Defendant
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date of March 3, 2020 _ inthe county of Cameron inthe Southern District of
Texas __, the defendant violated 18 U.S.C. § 554 & 371

 

an offense described as follows:

Knowingly conspired to export or send from the United States, or attempt to export or send from the United States, any
merchandise, article, or object contrary to any law or regulation of the United States, or receives, conceals, buys, sells, or in
any manner facilitates the transportation, concealment, or sale of such merchandise, article or object, prior to exportation,
knowing the same to be intended for the exportation contrary to any law or regulation of the United States, to wit: four (4)
shotguns, three (3) handguns, one (1) rifle, 525 rounds of .22 caliber ammunition, and 750 shotgun shells.

This criminal complaint is based on these facts:

March 3, 2020, United States Customs and Border Protection Officers (CBPOs) at the Brownsville and Matamoros Port of
Entry, Brownsville, TX, encountered SANCHEZ attempting to depart the United States in a white Chevrolet Suburban.

CBPOs conducted an outbound inspection of SANCHEZ, the driver, and SANCHEZ gave a negative declaration for money,
ammunition, and firearms. A secondary inspection of SANCHEZ and the vehicle revealed three (3) 12 gauge shotguns, one
(1) 300 Win Mag rifle, one (1) 410 shotgun, one (1) .22 caliber pistol and one (1) box of 750 12 gauge shotgun shells
concealed in the engine compartment of the vehicle. Additionally, one (1) .22 caliber pistol, one (1) .380 caliber pistol and one
(1) box of 525 .22 caliber ammunition was discovered in the center console of the vehicle.

Homeland Security Investigations Special Agents interviewed SANCHEZ who admitted that he was exporting the firearms to
Mexico for monetary gain. SANCHEZ agreed with individuals in Mexico, to purchase firearms on their behalf. SANCHEZ
stated that he had delivered firearms to individuals in Mexico on other occasions. SANCHEZ further stated he knew it was
illegal to take firearms and ammunition into Mexico and that he had never applied for a license to export firearms and
ammunition to Mexico.

 

[_] Continued on the attached sheet

 

 

/
C~ A Compldaane¥ signature
Andres R Garza HSI Task Force Officer

Printed name and title

 

Sworn to before me and signed in my presence.

Date: March 4, 2020 hte ere

Judge's signgfure
City and state: Brownsville, Texas Ronald G. Morgan, UA. Magistrate Judge

Printed name and title

 

 

 
